JUSTICE RICE,
concurring.
¶22 I concur with the Court’s conclusion.
¶23 I find the insurance contract at issue to be a head-scratcher. After communications between the parties that included Meadow Brook’s desire to insure legal access and First American’s desire to avoid entanglement in an access lawsuit, an endorsement was issued and paid for that insured Meadow Brook against damages for the no-risk proposition of “the failure of the Land to abut a physically open street known as Meadow Brook Drive, Blue Bell Drive and Sun Flower Lane.” While physical access can be insured, it was already self-evident to everyone that Meadow Brook’s properties physically abutted these streets. Thus, while the words of the endorsement are not ambiguous in themselves, they certainly raise a question about the parties’ intentions. As the Court notes, Meadow Brook would have no reason to pay for such unnecessary coverage. See Opinion, ¶ 17. But just as surely, in light of the active legal dispute over access, it was obviously imprudent for First American to insure over a risky legal access problem that would immediately draw it into the very thing it sought to avoid — access litigation. I suspect that First American’s national underwriting guidelines, which urge special caution when faced with such issues as restrictive access covenants and private easements, did not serve to produce more careful language or a denial of the requested endorsement. That being so, and the intent of the endorsement being in question, the record was opened to extrinsic evidence about the parties’ intentions under the contract.
¶24 I concur with the Court’s essential reversal of the District Court’s holding regarding public access. See Opinion, ¶ 19.